Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument and Argument

The response filed on 10/11/22 has been entered. 

Applicant’s arguments filed 10/11/22 have been fully considered but they are not deemed to be persuasive.

Claims 1 and 3-14 are pending in this office action.

The rejection of Claim(s) 1-17 under 35 U.S.C. 102(a)(2) as being anticipated by Ajit et al. (US 2016/0076098) is withdrawn based on Applicant’s argument.
		
Claim(s) 1- and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Velin et al. (CN 102573856).
	With regards to instant claim 1 Velin  teaches a method of treating neuropathic pain (see 0244) administering a composition to the subject in need thereof a comprising miRNA (see 0035) to alleviate  inflammation wherein the miRNA is miR-133b (see 0044) wherein the composition is administered intrathecally (see 0161, as required by instant claim 5). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velin et al. (CN 102573856) in view of Ajit et al. (US 2016/0076098) and of Lin et al. (Both from Applicant’s IDS) and Norcini et al. (Frontiers in Neuroscience (2014); 8 2661-14).
	Velin is added here as above. However, fails to teach that the composition is administered in separate compositions as required by instant claim 3.
Ajit teaches an effective amount of a polynucleotide a therapeutic agent that modulates the activity and/or expression of at least one miRNA (see para. 0074) comprising miR-133b-3P miRNA or precursor therefore and a DNA polynucleotide encoding the miRNA or the precursor thereof, an expression vector encoding the miR-143-3p miRNA or the precursor thereof in the method for treating complex regional pain syndrome (see para 0004) and specifically teach that the treatment of neuropathic pain can be in a composition comprising miRNA  see 0018 where Ajit teaches “In various embodiments of any of the aspects delineated herein, the therapeutic agent is one or more of a small molecule, antibody, antibody fragment, peptide, peptidomimetic, nucleic acid, antisense molecule, miRNA, or ribozyme”, wherein the neuropathic pain is allodynia (see para 0062 and para 0248, as required by instant claim 6) wherein the allodynia is caused by nerve injury (see para 0062-0063 as required by instant claim 7) wherein the allodynia is mechanical allodynia and cold allodynia (see 0062-0063s and 0248 as required by instant claims 13-14).   With regards to instant claim 15 Ajit further teaches expression vector encoding an miRNA or a precursor thereof (comprising a vector, method or delivery system for effecting alleviation of the various diseases or disorders recited herein (see Para (0096), wherein the miRNA is MiR-133b-3p, miR-143-3p, or miR-1a-3p (see para 0250) in a pharmaceutical composition (see 0187). 
However, Ajit fails to teach instant claims 5 and 16. Nonetheless with regards to instant claim 5, Ajit teaches polynucleotides (see 0110) but fails to teach administration via intrathecal delivery.
Lin teaches treating neuropathic pain disorders (see pg.1682, Col.2, Para 2), and teaches wherein polynucleotides are administered via intrathecal delivery (lentivirions encoding miR-183 were injected through an intrathecal catheter ,immediately after SNL, (see pg. 1683, Col. 2, para 2) wherein lentivirion-mediated miR-183 expression attenuates SNL-induced mechanical allodynia (see pg. 1684, Col. 2,Para.4).
Norcini et al. teach that treatment of pain i.e., neuropathic pain involves targeting multiple proteins as miRNA can affect expressions of multiple proteins (see abstract) and further teaches that a change in just one miR could theoretically coordinate multiple protein changes that lead to the development of peripheral nerve-injury induced chronic pain. Because of this, there is a recent growing interest in understanding the roles of miRs in pain wherein several miR, such as miR-133b, miR-145, miR-193b are expressed (see pg. 6, lft col.) wherein the allodynia is cold allodynia (see abstract) and mechanical allodynia (see abstract)
 Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to expand the method of Velin to include Ajit to further comprise the polynucleotides of Lin, administered via intrathecal delivery and treat allodynia with a reasonable expectation of success. The motivation would have been to administer a the claimed composition incorporating the references cited above, for the purpose of attenuating SNL-induced mechanical allodynia,(see pg. 1684, Col. 2, para.4). Also since Ajit teaches that miRNA’s can be used in a composition for the treatment of pain, Velin teaches specific miRNA’s that can be used, one of ordinary skill in the art would have been easily motivated to use the miRNA’s taught by the references with a reasonable expectation of success.

Applicant’s argument have been considered but found unpersuasive because contrary to Applicant’s assertion Ajit does teach using miRNA’s in a composition for treating neuropathic pain.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        10/26/2022